          Case 2:20-cv-00810-APG-NJK Document 28 Filed 09/29/20 Page 1 of 1




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
 8   P&L SALES GROUP, INC.,
                                                           Case No.: 2:20-cv-00810-APG-NJK
 9             Plaintiff(s),
                                                                          Order
10   v.
                                                                     [Docket No. 27]
11   TWISTED BRANDS LLC, et al.,
12             Defendant(s).
13         Pending before the Court is a proposed discovery plan in which Defendants contend that
14 discovery should be stayed pending resolution of their motion to dismiss. Docket No. 27; see also
15 Docket No. 23 (motion to dismiss). The discovery plan is hereby DENIED without prejudice.
16         To the extent Defendants seek a stay of discovery, they must file a proper motion for such
17 relief by October 2, 2020.1 Any response thereto must be filed by October 7, 2020, and any reply
18 must be filed by October 9, 2020.
19         If a motion to stay discovery is filed by October 2, 2020, then discovery will be stayed on
20 an interim basis pending resolution of the motion to stay discovery. If a motion to stay discovery
21 is not filed by October 2, 2020, then the parties must file a joint proposed discovery plan by
22 October 9, 2020.
23         IT IS SO ORDERED.
24         Dated: September 29, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28         1
               The Court expresses no opinion herein on the merits of such a motion.

                                                     1
